DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi et al. (US Pub. No. 2010/0205475 A1), in view of Wohlert (US Pub. No. 2010/0131844 A1), and further in view of Battagin et al. (US Pub. No. 2005/0278307 A1).

With respect to claim 1, Ebrahimi teaches a method comprising: receiving, by a 
computing system of a data enrichment system, a request to access a data source from the data enrichment system [e.g. the request may include an interface identifier, a user identifier, a source system, a source file name identifier, and information identifying a run mode], wherein the request includes identification information of the data source [e.g. interface identifier] and a source type of the data source [e.g. source system identifier, network address] ([0088] process 1100 may include receiving a real-time data request (block 1105). For example, security component 405 may receive a real-time data request from a user device, such as user device 210. The request may include an interface identifier, a user identifier, a source system, a source file name identifier, and information identifying a run mode. The interface identifier may identify the interface to be used for processing the request. For example, the interface identifier may correspond to an identifier stored in interface table 705 of metadata database 440. The user identifier may identify a user, a company, or some other entity. The source system identifier may identify a system from which the request is received. For example, the source system identifier may correspond to a network address and/or some other type of identifier. The source file name identifier may identify the data to be processed by the interface. In one implementation, the data to be processed may accompany the request in the real-time mode. The run mode may indicate, for example, a basic run mode or an error mode).
Ebrahimi does not specifically teach source type of the data source. 
Wohlert teaches ([0094] the user defined categories identify media content items based on a storage location of the media content items. For example, the user defined categories may specify that the storage location of the media content items is at the first local memory, at a particular folder of the first local memory, at the remote memory, or at a particular network address, such as a universal resource identifier (URI) or a universal resource locator (URL).
As shown above Ebrahimi teaches the source system identifier may identify a system from which the request is received. For example, the source system identifier may correspond to a network address. In addition, Wohlert in paragraph [0094] teaches that the network address is URL.

Note: Referring to the instant application specification paragraph [0016 and 0018] describes a source type of the data source as “URL”.
It would have been obvious at the time the invention was filed to one of ordinary skill in the art to modify the system of Ebrahimi with “define networking address as universal resource locator (URL)” of Wohlert. Such a modification would have facilitated the system to quickly determine the require data source of interest.

Ebrahimi as modified by Wohlert does not teach: determining, by the computing system, using the identification information, that the data enrichment system does not have a connection to the data source.

Battagin teaches: receiving the request includes identification information of the data source [e.g. receiving the query includes one or more filter terms provided by the user for filtering the contents of the data connection repository 14, metadata of the data connection properties Fig. 2, 20A-20N] ([0051-0052] FIG. 4, discovering available data sources utilizing the contents of the data connection repository 14. The routine 400 begins at operation 402, where the report authoring application 4 receives a request to connect to a data source. Such a request may be received programmatically or from a user. In response to such a request, the report authoring application 4 transmits a query to the server computer 12A requesting the identity of the available data sources at operation 404. The query may include the identity of the user of the report authoring application 4 and one or more filter terms provided by the user for filtering the contents of the data connection repository 14.
Utilizing the information provided by the report authoring application 4 in the query, the server computer 12A is operative to search the contents of the data connection repository 14 for data connection files to which the user of the computer 2 is authorized to access and which match any filter terms provided by the user. It should be appreciated that the metadata stored within the data connection properties 20A-20N (e.g. information of the data source and a source type of the data source) for each data connection file 18A-18N may be searched by the server computer 12A to identify the list of data connection properties to which the user is authorized to view and which match any filter terms provided by the user. Once the list of available data connection files has been determined by the server computer 12A, a list of the files is returned to the report authoring application for executing on the computer 2. (Computer 2 connected to the Internet that includes a report authoring application 4 and a report consuming application 6. The report authoring application 4 comprises an application program for creating a data report, see paragraph [0026));
Note: As shown above Ebrahimi modified by Wohlert teaches receiving information of the data source and a source type of the data source, in addition Battagin teaches receiving the query includes one or more filter terms provided by the user for filtering the contents of the data connection repository 14, metadata of the data connection properties Fig. 2, 20A-20N. Therefore Ebrahimi modified by Wohlert and Battagin teaches receiving information of the data source and a source type of the data source provided by the user for filtering the contents of the data connection repository 14, metadata of the data connection properties Fig. 2, 20A-20N.
determining, by the computing system, using the identification information, that the data enrichment system does not have a connection to the data source ([(0057] a request is transmitted from the report consuming application 6 to the server computer 12A to determine whether the connection file is contained within the data connection repository 14. If the data connection file linked within the report is not contained within the data connection repository 14, the report consuming application 6 determines whether the information in the connection file is cached in the report. If the information in the connection file is cached in the report, the report consuming application 6 utilizes the cached information in the connection file to establish a connection to the data source 16. However, if the information in the connection file is not cached in the report, no connection is made to a data source a request is made for the appropriate data connection file from the server computer 12A. When the data connection file is received at the report consuming application 6, it is utilized to created a connection to the data source 16).
It would have been obvious at the time the invention was filed to one of ordinary skill in the art to modify the system of Ebrahimi as modified with “determining, by the computing system, using the identification information, that the data enrichment system does not have a connection to the data source” of Battagin. The motivation to modify would be to determine the connect ability of the required data source of interest.

Ebrahimi as modified further teaches: rendering a user interface to receive connection information for the data source [e.g. when a user provides a selection of one of the data sources to connect to], the connection information based on the source type [e.g. Ebrahimi,  URL matching filter terms provided by the user] (Battagin [0009-0011] the application program is operative to provide an improved user interface for locating data connections. A request may be received, such as from a user, to create a connection to a data source. When such a request is received, the application is operative to transmit a request to the server computer for a list of available data sources.
In response to receiving a request from the application for a list of available data sources, the server computer is operative to search the repository for available data sources. According to aspects of the invention, the search may be limited to data sources for which a user of the application program has security privileges or limited to data sources having metadata matching filter terms/(source type URL) provided by the user. When one or more data sources have been identified within the repository, the server computer responds to the request from the client application with a list of matching data sources.
The application program is further operative to display to a user the list of available data sources. The list of data sources may be sorted and filtered based on metadata associated with each source. When a user provides a selection of one of the data sources to connect to, the application program transmits a request to the server computer for the data connection information corresponding to the selected source. In response, the server computer returns the data connection file);
receiving, by the computing system, via the user interface, a set of connection parameters, the set of connection parameters including a connection name, a connection type, a data source location, and credential information [20A- 20N, the set of connection parameters, name, type, connection string/URL and credential retrieval] (Battagin [0046-0047] FIG. 3, the mass storage device 34 may also store an administration tool 8. The administration tool 8 may provide functionality for centrally managing the data connection files stored in the repository 14. Data connection files may be added or removed to the repository utilizing the administration tool 8. Additionally, the contents of data connection files may be modified and their associated metadata stored in the data connection properties 20A (20A-20N, information of the data source and a source type of the data source) may also be changed. Additionally, through the use of the administration tool 8, a system administrator may classify groups of people or individuals authorized to view the particular data connection files. In this way groups, or audiences, may be created for particular data connection files.
FIG. 3, the server computer 12A may include a portal application 46 for receiving and responding to requests to access the data connection files stored in the repository 14. The portal application 46 may perform the necessary functions to provide data connection files only to authorized users, to filter searches of the data connection repository 14, and to otherwise receive and respond to requests from the computer 2 for access to the repository 14. Additionally, the portal application 46 may provide a HTML interface for administering the contents of the data connection repository 14. The functions of the administration tool 8 may be performed through a web-based interface provided by the portal application 46. The portal application 46 comprises the WINDOWS SHARE POINT services server application from MICROSOFT CORPORATION);
storing the set of connection parameters in a data repository system accessible to the data enrichment system [e.g. store one or more metadata properties associated with each data connection file] (Battagin [0056] when a user of the report authoring application 4 elects to save the report, a link to the data connection file may be saved within the report. The link to the data connection file does not contain the data necessary to connect to the data source 16. Rather, the link to the data connection file contains a link to the server computer 12A and the identity of the data connection file stored in the data connection repository 14. By utilizing the link to the data connection file stored in the repository 14 when the document is opened, the data connection file only needs to be modified to update all reports that reference it. Alternatively, the data connection file may be embedded within the report. The process of linking to the data connection file or embedding the data connection file within the file occurs);
establishing, by the computing system, using the set of connection parameters [e.g. metadata properties associated with each data connection file], a connection between the data enrichment system and the data source in order for a user to interactively manage data accessed from the data source (Battagin [0009] the system may also include a client computer including an application program capable of consuming data from a data source. For instance, the application program may comprise a spreadsheet application program that utilizes data from a data source in performing financial analysis. The application program is operative to provide an improved user interface for locating data connections. A request may be received, such as from a user, to create a connection to a data source. When such a request is received, the application is operative to transmit a request to the server computer for a list of available data sources.
Battagin [0029-0030] FIG. 1, the data connection repository 14 comprises a centrally managed repository of data connection definitions. Each of the data connection definitions stored within the data connection repository 14 includes a data connection file that stores data for establishing a connection to a data source, such as the network address and the database location for the data source. For instance, with reference to the server computer 12B, the data connection repository 14 may store a data connection file that defines the network address of the server computer 12B and additional information necessary to connect to the data source 16.
The data connection repository 14 may also store one or more metadata properties associated with each data connection file. The properties may include, for instance, a common name by which the data connection may be referred, a text description of the data connection, searchable key words for the data connection, instructions for obtaining credentials for accessing the data source, and other information); and 
generating, by the computing system, a profile [e.g. data connection file] for a data set [e.g. financial data] accessed from the data source via the connection (Battagin [0058] a request is made for the appropriate data connection file from the server computer 12A. When the data connection file is received at the report consuming application 6, it is utilized to create a connection to the data source 16 at operation 510. Once the connection with the data source 16 has been established and data may be transmitted, the query contained within the report 512 is executed by the report consuming application 6.
Battagin [0027] when the report is executed, data will be retrieved from the external data source and included in the financial calculations that comprise the report. The report authoring application 4 and the report consuming application 6 may comprise the same application program or different application programs. The report authoring application 4 and the report consuming application 6 may comprise any program that connects to an external data source).

With respect to dependent claim 2, Ebrahimi as modified future teaches generating, by
the data enrichment system, a data service corresponding to the request; using a data structure in the data repository system, the set of connection parameters in association with the data service: and generating, by the data service, a transformed data set based on the data set accessed from the data source, wherein the transformed data set is generated using the profile [e.g. data connection file] (Battagin [0058] a request is made for the appropriate data connection file from the server computer 12A. When the data connection file is received at the report consuming application 6, it is utilized to created a connection to the data source 16 at operation 510. Once the connection with the data source 16 has been established and data may be transmitted, the query contained within the report 512 is executed by the report consuming application 6.
Battagin [0027] when the report is executed, data will be retrieved from the external data source and included in the financial calculations that comprise the report. The report authoring application 4 and the report consuming application 6 may comprise the same application program or different application programs. The report authoring application 4 and the report consuming application 6 may comprise any program that connects to an external data source).

With respect to dependent claim 3, Ebrahimi as modified future teaches wherein the
source type includes a cloud-based storage system, a distributed storage system, & web service, or a uniform resource locater (URL) (Ebrahimi [0088] the source system identifier may identify a system from which the request is received. For example, the source system identifier may correspond to a network address. In addition, Wohlert in paragraph [0094] teaches that the network address is URL).

With respect to dependent claim 4, Ebrahimi as modified future teaches querying, using
the identification information, the data repository system to determine whether the data enrichment system has a connection to the data source (Battagin [0057] a request is transmitted from the report consuming application 6 to the server computer 12A to determine whether the connection file is contained within the data connection repository 14. If the data connection file linked within the report is not contained within the data connection repository 14, the report consuming application 6 determines whether the information in the connection file is cached in the report. If the information in the connection file is cached in the report, the report consuming application 6 utilizes the cached information in the connection file to establish a connection to the data source 16. However, if the information in the connection file is not cached in the report, no connection is made to a data source a request is made for the appropriate data connection file from the server computer 12A. When the data connection file is received at the report consuming application 6, it is utilized to create a connection to the data source 16); upon determining that the data enrichment system has a connection to the data source, accessing from the data repository system, connection information for the connection: and rendering the user interface to indicate the connection information for the connection to the data source (Battagin [0009-0011] the application program is operative to provide an improved user interface for locating data connections. A request may be received, such as from a user, to create a connection to a data source. When such a request is received, the application is operative to transmit a request to the server computer for a list of available data sources.
In response to receiving a request from the application for a list of available data sources, the server computer is operative to search the repository for available data sources. According to aspects of the invention, the search may be limited to data sources for which a user of the application program has security privileges or limited to data sources having metadata matching filter terms/(source type URL) provided by the user. When one or more data sources have been identified within the repository, the server computer responds to the request from the client application with a list of matching data sources.
The application program is further operative to display to a user the list of available data sources. The list of data sources may be sorted and filtered based on metadata associated with each source. When a user provides a selection of one of the data sources to connect to, the application program transmits a request to the server computer for the data connection information corresponding to the selected source. In response, the server computer returns the data connection file).

With respect to dependent claim 5, Ebrahimi as modified future teaches wherein the
credential information includes an access key and a password defined for access to the data source (Battagin [0039] the data connection properties 20A may also store a single Sign-on service ("SSO") application 1D Hela 22K, SSO user name held 22L, and SSO password 22M. The contents of these fields are utilized when the value of the credential retrieval field 225 is set to utilize stored credentials. These fields identify the stored credential service and the user name and password that should be utilized to gain access to the data source 16. it should be appreciated that other types of metadata may also be stored within the data connection properties 20A and utilized herein).

With respect to dependent claim 6, Ebrahimi as modified future teaches accessing, using
the identification information, the data repository system to determine that the data enrichment system has a plurality of connections to the data source; rendering a user interface that identifies each of the plurality of connections to the data source; and receiving, via the user interface that identifies each of the plurality of connections, input indicating a selection of one of the plurality of connections (Battagin [0009-0011)).

With respect to dependent claim 7, Ebrahimi as modified future teaches wherein storing
the set of connection parameters and the credential information includes: generating one or more data structures defining a data source, the one or more data structures including the set of connection parameters and the credential information, wherein the one or more data structures are stored in the data repository system (Battagin [0028] The metadata stored within the data connection properties 2OA may also include a type field 22D that identifies the data source or provider type, such as OLEDB, ODBC, SOAP, etc. The contents of the type Held 22D may be utilized to determine whether an associated provider is supported. According to embodiments of the invention, a credential retrieval field 22E may also be provided within the metadata for describing the type of credentials necessary to access the specific data source. For instance, this field may store one of four values indicating whether the user should be prompted for credentials, whether no credentials are required to access the data source, whether the credentials are integrated, such as through the use of the Kerberos network authorization protocol or whether the credentials are stored in another location. In this regard, a prompt text held 22F may be utilized to specify the text displayed with a prompt for user supplied credentials. For instance, a user may be prompted to enter their employee identification number and user name for the credentials to access a database).

Claims 8-14 are the system claims corresponding to method claims 1-7 respectively, therefore are rejected for the same reasons noted previously.

Claims 15-20 are the media claims corresponding to method claims 1-2 & 4-7 respectively, therefore are rejected for the same reasons noted previously.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        June 17, 2022